Ludeling, C. J.
This is an injunction suit to restrain an execution obtained on a tax-judgment in favor of the city against the defendant» The grounds for the injunction are that the property was not legally and properly assessed; that defendant was not cited; and that the evidence did not authorize the judgment. Except as to the alleged want of citation, the objections are not'grounds for an injunction; the errors should have been corrected before the judgment became res judicata.
But on the trial of the injunction no evidence was adduced to prove a want of citation, nor have the alleged irregularities in the proceedingssince the judgment been proved. :
*682It is therefore ordered that the judgment of the lower court be reversed, and that there be judgment in favor of the defendant and against the plaintiff and the surety on the injunction bond in solido for twenty per cent on the amount of the judgment enjoined, and costs, and that the injunction be dissolved.